Name: 2002/636/EC: Commission Decision of 31 July 2002 on the temporary admission of horses participating in the World Equestrian Games in Spain in 2002 (Text with EEA relevance) (notified under document number C(2002) 2884)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  Europe;  agricultural policy;  social affairs;  trade
 Date Published: 2002-08-03

 Avis juridique important|32002D06362002/636/EC: Commission Decision of 31 July 2002 on the temporary admission of horses participating in the World Equestrian Games in Spain in 2002 (Text with EEA relevance) (notified under document number C(2002) 2884) Official Journal L 206 , 03/08/2002 P. 0027 - 0028Commission Decisionof 31 July 2002on the temporary admission of horses participating in the World Equestrian Games in Spain in 2002(notified under document number C(2002) 2884)(Text with EEA relevance)(2002/636/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by Commission Decision 2002/160/EC(2), and in particular Article 19(ii) thereof,Whereas:(1) The health conditions and veterinary certification for the temporary admission of registered horses are laid down in Commission Decision 92/260/EEC(3), as last amended by Decision 2001/828/EC(4). These conditions require guarantees for uncastrated male horses older than 180 days with regard to equine viral arteritis, in particular they require proof of the absence of the virus in the semen.(2) Registered horses participating in the World Equestrian Games in Jerez de la Frontera in Spain in September 2002 will be under the veterinary supervision of the competent authorities of Spain and the organising FÃ ©dÃ ©ration Ã ©questre internationale (FEI).(3) Certain male horses qualified for the participation in this high level equestrian event cannot comply with the conditions for equine viral arteritis laid down in Decision 92/260/EEC. However, the likelihood of these horses being used for breeding during the competition and the preceding acclimatisation period is negligible.(4) It appears appropriate to provide a derogation from the requirements for equine viral arteritis for male registered horses temporarily admitted for this sporting event which cannot be certified in accordance with Decision 92/260/EEC, under the condition that arrangements have been made for such horses to leave the European Union without delay after the events have finished.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1By way of derogation from Decision 92/260/EEC, Member States shall authorise the temporary admission of uncastrated male registered horses for the purpose of participation in the World Equestrian Games in Jerez de la Frontera, Spain, without requiring the guarantees provided for in that Decision as regards equine viral arteritis provided that each horse is accompanied by an animal health certificate in accordance with the Group in Annex II to Decision 92/260/EEC corresponding to the third country of dispatch in which:1. Section III(e)(v) relating to equine viral arteritis is deleted by the official veterinarian who signs the certificate;2. the following words are added: "Registered horse in accordance with Commission Decision 2002/636/EC on the temporary admission of horses participating in the World Equestrian Games in Spain in 2002";3. the following is added to the declaration and signed by the owner or representative of the owner of the horse: "The horse covered by this certificate will not be used for breeding or for the collection of semen during its residence in a Member State of the European Union.Arrangements have been made to transport the horse out of the European Union without delay after the World Equestrian Games have finished."Article 2This Decision is addressed to the Member States.Done at Brussels, 31 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 53, 23.2.2002, p. 37.(3) OJ L 130, 15.5.1992, p. 67.(4) OJ L 308, 27.11.2001, p. 41.